172 Ga. App. 210 (1984)
323 S.E.2d 2
AMMONS
v.
SIX FLAGS OVER GEORGIA, INC.
68669.
Court of Appeals of Georgia.
Decided September 4, 1984.
Rehearing Denied September 25, 1984.
Julia B. Jagger, Alan F. Herman, for appellant.
Joseph W. Watkins, for appellee.
BANKE, Presiding Judge.
The plaintiff appeals a judgment entered in his favor in a personal injury action in the amount of $15,256.46. The action was based on the defendant's alleged negligence in operating an amusement park ride. Held:
1. Because the jury found in favor of the plaintiff, the first and second enumerations of error, which deal with jury charges going to the issue of liability rather than the issue of damages, afford no ground for reversal. See Butler v. Anderson, 163 Ga. App. 547 (2) (295 SE2d 216) (1982); Maloy v. Dixon, 127 Ga. App. 151 (2) (b), 155 (193 SE2d 19) (1972).
2. Although the jury could have concluded from the plaintiff's own evidence that he had magnified or exaggerated the extent of his injuries, the trial court erred in giving the defendant's requested charge to the effect that the plaintiff's evidence should be disregarded to the extent of any such unjustified magnification, as this language *211 unduly stressed the defendant's contentions with respect to the evidence. The issue involved in the requested charge concerns credibility and should have been covered in the portion of the charge dealing with the credibility of witnesses in general. See Brewer v. Henson, 96 Ga. App. 501, 503 (5) (100 SE2d 661) (1957). However, given the fact that the verdict returned by the jury was several times greater than the amount of special damages claimed by the plaintiff, we hold, under the particular facts of this case, that the error was harmless.
Judgment affirmed. Pope and Benham, JJ., concur.